                     Case 3:19-cv-04289-MMC Document 14 Filed 07/29/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Northern District of California

                                                                      )
                                                                      )
                                                                      )
                     RAYMOND MCKAY                                    )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                                           Civil Action No. 3:19-cv-04289-SK
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                      DOORDASH, INC.                                  )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DoorDash, Inc.
                                           901 Market Street
                                           6th Floor
                                           San Francisco, CA 94103




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Keith A. Custis
                                           kcustis@custislawpc.com
                                           Custis Law, P.C.
                                           1875 Century Park East, Suite 700
                                           Los Angeles, California 90067
                                           Telephone: (213) 863-4276

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                       ST
                                                                                         ATE
                                                                                            S DISTR
                                                                                                    CLERK OF COURT
                                                                                                   IC
                                                                                                     T
                                                                                   D
                                                                                                        Susan Y. Soong
                                                                                                            CO
                                                                              E
                                                                            IT




                                                                                                              UR
                                                                          UN




                                                                                                                T
                                                                          N O RT




                                                                                                                  NI A




Date:          7/29/2019                                                                                                    Thelma Nudo
                                                                                                              OR
                                                                            HE




                                                                                                            IF




                                                                                   N                          L
                                                                                   R




                                                                                                           CA
                                                                                       DI
                                                                                            S T RI T O F
                                                                                                  C                      Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-04289-MMC Document 14 Filed 07/29/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-04289-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
